                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

DEVANTAE A. MOORE, #211724                                                             PLAINTIFF

VERSUS                                                           CIVIL NO. 2:18-cv-189-KS-MTP

ROBERT MORRIS, Investigator for Jasper Co.
Sheriff Dept.                                                                        DEFENDANT

                                             ORDER

       This matter is before the Court on Plaintiff’s pleading docketed as a Motion [18] to

Subpoena the Tape Record from Jasper County Sheriff Department. Having reviewed the

record, the Court finds that the Motion [18] should be denied.

       On July 15, 2019, the Court entered a Memorandum Opinion and Order [14] and Final

Judgment [15] dismissing this civil action. Because the instant civil action is closed as a result

of the dismissal, see Order [14] and J. [15], and the Motion [18] cannot be construed in a way

that relief is possible, it is properly considered a “a meaningless, unauthorized motion.” See

United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). The Court therefore is without

jurisdictional bases to consider the merits of Plaintiff’s instant Motion [18], see Mayberry v.

Stephens, 555 F. App’x 419, 420 (5th Cir. 2014) (citing Early, 27 F.3d at 142), and it will be

denied. Accordingly, it is

       ORDERED AND ADJUDGED that Plaintiff’s Motion [18] is denied.

       SO ORDERED, this the        14th      day of August, 2019.


                                               s/Keith Starrett
                                              UNITED STATES DISTRICT JUDGE
